Citation Nr: 1134404	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical degenerative disc disease with neck strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2006 rating decision in which the RO denied the Veteran's claim for a rating in excess of 20 percent for cervical degenerative disc disease with neck strain and headaches.  Later the same month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2006; and later the same month the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In March 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In May 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing additional development, the AMC continued the denial of the claim (as reflected in a January 2009 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In November 2009, the Board granted a separate 30 percent rating for cervicogenic headaches, as a separately ratable neurological manifestation of service-connected cervical degenerative disc disease with neck strain, and remanded the claim for a rating in excess of 20 percent for cervical degenerative disc disease with neck strain, to the RO via the AMC, for further development.  After accomplishing additional development, the AMC continued to deny the claim (as reflected in a February 2011 SSOC), and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.   

As a final preliminary matter, the Board notes that, as pointed out by the Board in May 2008 and November 2009, during the Veteran's March 2008 hearing, she raised a claim to reopen her previously denied claim for service connection for iritis as secondary to her service-connected cervical spine disability.  As this matter has not been adjudicated by the RO, it is not properly before the Board; hence, it is, again, referred to the RO for appropriate action.


REMAND

Unfortunately, the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In May 2008, the Board remanded the claim on appeal, in part, to afford the Veteran VA neurological and orthopedic examinations to evaluate her service-connected cervical spine disability.  The Board instructed that the neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination of the Veteran.  The neurological examiner was asked to identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's service-connected cervical spine disability.  The physician was asked to comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms that require bed rest prescribed by a physician and treatment by a physician).  The neurological examiner was also asked to offer an opinion as to whether the Veteran has any separately ratable neurological residual of the in-service injury, to include headaches, sciatica and/or radiculopathy (in addition to orthopedic residuals) as a manifestation of the service-connected injury to the cervical spine; and, if so, provide an assessment of the severity of any such disability.  

Among other things, the orthopedic examiner was asked to conduct range of motion testing of the cervical and thoracolumbar spine, expressed in degrees.  Considering all neurological and orthopedic examination findings, the orthopedic examiner was asked to render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  Then, considering all neurological and orthopedic examination findings, the physician was asked to offer an opinion as to whether any of the Veteran's thoracolumbar symptoms represented a residual of the in-service injury (resulting in the grant of service connection for cervical spine disability) or progression of the service-connected cervical spine disability.  If not, the examiner was asked to indicate whether it was possible to separate the Veteran's thoracolumbar spine symptoms from those of her service-connected cervical spine disability.  

Each examiner was instructed to provide the complete rationale for the comments and opinions expressed.  


The Veteran was afforded VA orthopedic and neurological examinations in September 2008; however, contrary to the Board's May 2008 instructions, the orthopedic examination was performed prior to the neurological examination.  Nevertheless, the orthopedic examiner noted that the neurologic examination was not available, and an addendum would be prepared.  The orthopedic examiner conducted range of motion testing of the cervical and thoracolumbar spine.  He addressed incapacitating episodes as regards the lumbosacral spine, but not the cervical spine.  The diagnoses following examination were myalgia of the lumbosacral spine area and cervical spine motion with 20 percent service-connected disability.  The orthopedic examiner did not opine as to whether the Veteran's thoracolumbar symptoms represented a residual of the in-service injury or progression of the cervical spine disability. 

The neurological examiner did not address incapacitating episodes as regards IVDS.  The diagnoses on neurological examination were limited motion in the cervical spine, cervicogenic headaches, right distal median neuropathy, and sciatica and back pain.  While the examiner opined the Veteran's headaches were secondary to her cervical spine disability (for which the Veteran was subsequently awarded a separate rating in the November 2009 Board decision), he opined that it was more likely than not that her right distal median neuropathy, sciatica, and back pain were not related to her service-connected cervical spine disability.  He did not provide a rationale for these opinions.  He added that the Veteran had no signs or symptoms suggestive of cervical or lumbosacral radiculopathy.  

In November 2009, the Board noted that, it appeared that an effort had been made to substantially comply with the May 2008 remand instructions in that the orthopedic examiner said that an addendum would be added to his report after reviewing the results of the neurologic examination.  Nevertheless, as no addendum had been associated with the claims file, the Board remanded the claim to obtain the addendum and to ensure that the opinion requested in May 2008 was obtained.  

The only addendum subsequently associated with the claims file was provided by the orthopedic examiner in March 2010.  In this addendum he stated, only, "The C file has been reviewed."  

Unfortunately, the record still does not include adequate medical examinations, supported by clearly-stated rationale, which comply with the May 2008 remand directives.  As such, and in light of the fact that the most recent VA examinations are now three years old, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria and the May 2008 remand directives, are needed to properly evaluate the service-connected cervical spine disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Stegall, 11 Vet. App. at 271; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(a), (b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to her by the pertinent VA medical facility. 

To ensure that the record that all due process requirements are met, and that that the record before each VA physician is complete, on remand, the RO also obtain and associate with the claims file all outstanding  pertinent medical records. 

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  February and November 2009 VA treatment records reflect that the Veteran was also being followed by Dr. A.G., her primary care provider.  While records of treatment from Dr. A.G., dated from February 2006 to March 2008, have been associated with the claims file, the aforementioned VA treatment records suggest that additional treatment records are available.  As the claim is being remanded, the RO should obtain and associate with the claims file any records of treatment pertinent to the claim on appeal from Dr. A.G.  If more current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.
 
The RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Providence VA Medical Center (VAMC) (to include the New Bedford Outpatient Clinic (OPC)), dated from May 2002 to November 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Providence VAMC (to include the New Bedford OPC), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before each examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) is warranted.  

As a final matter, in November 2009, the Board instructed that, after completing additional development, in adjudicating the claim, the RO should consider whether rating the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine, combining the ratings for neurological and orthopedic manifestations of cervical spine disability, or rating the disability as IVDS would result in a higher rating.  In the February 2011 SSOC, the AMC found that a rating in excess of 20 percent for the service-connected cervical spine disability was not warranted pursuant to the General Rating Formula and stated that a separate rating for neurological symptoms was not warranted.  However, as the Board noted in the prior remand, given the award of a 30 percent rating for cervicogenic headaches as a separately ratable neurological manifestation of service-connected cervical spine disability, a determination as to whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the service-connected spine disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2010).  Moreover, in the February 2011 SSOC, the AMC also failed to address rating the disability as IVDS.  As the Board previously highlighted, the Veteran's cervical spine disability involves disc disease, and the rating schedule provides that IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine-to include consideration of separate ratings for orthopedic and neurological manifestations, under Note 1-or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Accordingly, in readjudicating the claim on remand, the RO should specifically consider whether rating the Veteran's disability under the General Rating Formula, combining the ratings for neurological and orthopedic manifestations of cervical spine disability, or rating the disability as IVDS would result in a higher rating.  See Stegall, 11 Vet. App. at 271.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Providence VAMC (to include the New Bedford OPC) any records of evaluation and/or treatment of the Veteran, dated since November 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  If more current authorization is required to obtain outstanding treatment records from Dr. A.G., since March 2008 (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from this provider, and a copy of such authorization should be associated with the claims file. 

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified-to specifically include the treatment records from Dr. A.G., since March 2008 (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment (other than headaches) associated with the Veteran's cervical degenerative disc disease with neck strain.  For each identified neurological impairment, as well as right distal median neuropathy and sciatica (identified during the September 2008 VA examination), the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected cervical spine disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  The examiner should also comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms that require bed rest prescribed by a physician and treatment by a physician).  

Orthopedic examination - The physician should conduct range of motion testing of the cervical and thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical and/or thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

Then, considering all neurological and orthopedic examination findings, the physician should offer an opinion as to whether any of the Veteran's thoracolumbar spine symptoms represent a residual of the in-service injury (resulting in the grant of service connection for cervical spine disability) or progression of the service-connected cervical spine disability.  If not, the examiner should indicate whether it is possible to separate the Veteran's thoracolumbar symptoms from those of her service-connected cervical spine disability.  

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  In adjudicating the claim, the RO should consider whether rating the Veteran's disability under the General Rating Formula, combining the ratings for neurological and orthopedic manifestations of cervical spine disability, or rating the disability as IVDS would result in a higher rating.  The RO's adjudication of the claim should also include consideration of whether "staged rating" pursuant to Hart (cited to above), is warranted.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


